Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0176094 A1 (Giacomini) in further view of US 2012/0235551 A1 (PARK).
With respect to claim 1, Giacomini shows a refrigerator comprising: a main body (16); 5a storage compartment formed in the main body and having a front side thereof open; a first door (40, Fig.2) rotatably coupled to the main body to open and close a part of the storage compartment: a second door (52) arranged below the first door; a filler (30, Fig.6) rotatably provided on the second door (52, Fig.7) to seal a gap between the first door and the second door (Fig.11) in a state in which the first door and the second door are closed: a filler guide (92, Fig.3) configured to guide the filler to be rotated in a first direction (Fig.10). 15and disposed on a sidewall of the storage compartment adjacent to a rotation axis of the first door (40, Fig.3) and the second door: and a filler pusher (94, Fig.6) configured to push the filler (30) to be rotated in a second direction opposite to the first direction (from fig.11 to fig.9).  With respect to claim 1, Giacomini does not disclose the second door is pivotally coupled to the main body. PARK shows a first door 
With respect to claim 2, the combination shows (Giacomini) wherein the filler guide (92) is configured to guide the filler (30) when the first door or the second door is opened (Fig.9-Fig.11), and the filler pusher (94) is configured to guide the filler when the first door or the second door is closed (Fig.9, Fig.10, when it’s in contact with the groove 92).  
With respect to claims 1-3, alternatively the filler guide is the curved part of groove 92 (see annotation below) and the filler pusher is (the vertical portion of the groove 92, see annotation below), with respect to claim 3, 25further comprising a hinge (144,148, Fig.3) arranged between the first door and the second door and wherein the filler pusher extends from the hinge (Fig.3). The combination shows (PARK) the hinge (43, Fig.6) rotatably supporting each of a lower end of the first door (35a) and an upper end of the second door (35b, Fig.6, section 0071).  

    PNG
    media_image1.png
    640
    497
    media_image1.png
    Greyscale


         With respect to claim 4, the combination shows (Giacomini) 5		with	wherein in a state in which the first door or the second door is closed, the filler guide is configured to come in contact with the filler (Fig.11) to prevent the filler from rotating in the first direction (Fig.11).  
With respect to claim 5, the combination shows (Giacomini) wherein the filler includes a first sliding surface (horizontal portion of 94, Fig.6) formed at a side end thereof and a second sliding surface (vertical surface of 94) adjacent to the first sliding surface.  

With respect to claim 7, the combination shows (Giacomini) wherein the first sliding surface, the second 20sliding surface, the first guide surface, and the second guide surface each have a curved shape (Fig.9, Fig.6). 
With respect to claim 13, the combination does not show a first and second storage compartment divided by a vertical partition. PARK shows wherein the storage compartment includes a first storage compartment and a second storage compartment laterally divided by a vertical partition (19, Fig.1). It would have been obvious to one having ordinary skill in the art to divide the compartment by a vertical partition, such as shown by PARK, in order to provide two different compartments with different temperatures in the upper part of the refrigerator. 
3.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0176094 A1 (Giacomini) in view of US 2012/0235551 A1 (PARK) in further view of US Patent 7,008,032 B2 (Chekal).
With respect to claim 8, the combination does not show a first and second cam member. Chekal shows a first cam member (226, Fig.6) arranged on a rotation axis of the filler (148) ; 26a second cam member (214, Fig.6) provided on the first door or the second door (28, Fig.6) to correspond to the first cam member; and an elastic member (236, Fig.6) configured to provide the first cam member or the second cam member with 
With respect to claim 9, the combination teaches (Chekal) wherein the filler (148) is rotated in the first direction or the second direction in response to receiving a force exceeding the elastic force (Col.7 lines 6-12).  
4.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0176094 A1 (Giacomini) in view of US 2012/0235551 A1 (PARK) in further view of US Patent 9,163,870 B2 (Jeon).
With respect to claim 10, the combination shows the filler guide configured to be in one position but does not show it moves to a different position. Jeon shows wherein the filler guide (120, Fig.5) is configured to, when the first door and the second door are closed, be located in a first position (Fig.9) where the filler is prevented from rotating in the first direction, and when the first door or the second door, which is provided with the filler (40/39), is opened, be moved to a second position (Fig.8/Fig.10) different from the first position where the 15filler is allowed to rotate in the first direction.  It would have been obvious to one having ordinary skill in the art to modify the filler guide such that it moves from a first position to a second position when the door with the filler is moved from closed to opened position, such as taught by Jeon, in order to further guide and ease 
With respect to claim 11, the combination teaches (Jeon) wherein the filler guide includes a guide portion (143, Fig.8) configured to guide the filler (40), and a switch portion (121, Fig.5) configured to protrude inward of the storage compartment alone or together with the guide portion.  
20		




with riwithWith respect to claim 12, the combination teaches (Jeon) wherein the filler guide further includes: a shaft portion (180, Fig.4) connected to the guide portion and the switch portion, and forming a rotating center of the guide portion and the switch portion; and an elastic member (150, Fig.4) configured to elastically bias the shaft portion to be 25rotated in a predetermined direction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HIWOT E TEFERA/Examiner, Art Unit 3637